Citation Nr: 1414951	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-44 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from October 1963 until October 1965.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Board notes that the Veteran requested a Board hearing with respect to his appeal.  A video hearing was scheduled for July 2013.  Prior to the hearing, the Veteran submitted written notification withdrawing his hearing request.  As such, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2013).  The Board has reviewed the physical claims file, and his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

This case was remanded by the Board in October 2013 for further development, specifically to obtain additional medical evidence of a current left ear hearing disability.  The remand directives have been satisfied, and the claim is ready for disposition.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran does not currently have a diagnosis of left ear hearing loss, nor was it present in service or etiologically related thereto.  


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, notice requirements of the VCAA apply all five elements of a service connection claim, including (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

With respect to his claim, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) and Dingess was sent to the Veteran in February 2008, prior to the RO decision that is the subject of this appeal.  Therefore, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records and providing an examination when necessary.  See 38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159 (2013). 

The RO has obtained VA treatment records.  Neither the Veteran nor his representative has identified any outstanding evidence that would be relevant to the appeal.  The Veteran was afforded VA examinations in July 2008, August 2010 and November 2013.  Thus, when taken as a whole, the Board finds that all necessary development has been accomplished, and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hansen v. Principi, 16 Vet. App. 110 (2002); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  

In specific regard to service connection claims for hearing loss, the Board observes that threshold levels above 20 dB indicate some degree of hearing loss that is outside the normal range.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, for VA compensation purposes, a hearing loss disability is defined by specific audiological testing involving puretone frequency auditory thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2013).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of these relevant frequencies are 26 dB or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  Id.  In the discussion below, when the Board refers whether or not the Veteran has a hearing loss disability, it is with this regulatory definition in mind.  

The Veteran contends that he is entitled to service connection for left ear hearing loss.  Specifically, he asserts that he was exposed to loud artillery noise in service.  The Veteran's DD-214 documents the Veteran's occupation during service as a light and medium field crewman, an occupation not inconsistent with his testimony of exposure to artillery noise during service. Lay testimony in the form of a buddy statement from W.G. also confirms exposure to artillery noise during service without the use of auditory protection.  In giving due consideration to the places, types, and circumstances of the Veteran's service, noise exposure is conceded.  See 38 U.S.C.A. 1154(a).  

The Veteran's service treatment records are entirely negative for any complaints, findings, or diagnosis relating to left ear hearing loss.  However, as discussed above, the Board will afford the Veteran the benefit of the doubt, and assume that he was exposed to loud noise in service as part of an artillery unit , possibly resulting in left ear hearing loss.  

Post-service treatment records fail to show that the Veteran currently suffers from left ear hearing loss.  A July 2008 VA audiological examination revealed the following puretone thresholds for the left ear:



HERTZ




500
1000
2000
3000
4000
LEFT
40
20
30
35
40

Speech recognition was 96 percent.  The examiner diagnosed the Veteran with mild sensorineural hearing loss in the left ear and concluded that "it is as least as likely as not that the Veteran's bilateral hearing loss . . . is due to acoustic trauma while in the service . . . ."  Even though the examiner gave this seemingly positive opinion, she simultaneously opined that "the pattern of [the Veteran's] audiogram is not consistent with loud noise induced hearing loss" (emphasis added).  This contradictory rationale renders the opinion inadequate.  

The Veteran was afforded another VA examination in August 2010.  Puretone thresholds for the left ear were as follows:



HERTZ




500
1000
2000
3000
4000
LEFT
10
10
15
30
35

Speech recognition was 94 percent.  Based on the criteria for disability under VA regulations, the examiner diagnosed the Veteran with sensorineural hearing loss in the left ear but noted that the thresholds did not meet the criteria for disability.  

In accordance with the October 2013 remand, the Veteran was afforded another VA examination in November 2013 to clarify whether he has a current diagnosis of left ear hearing loss for VA purposes.  Puretone thresholds for the left ear were as follows: 



HERTZ




500
1000
2000
3000
4000
LEFT
15
5
15
30
30

Speech recognition was 96 percent.  Based on the criteria for disability under VA regulations, the examiner diagnosed the Veteran with sensorineural hearing loss but noted that the thresholds did not meet the criteria for disability.  

The Board notes that it is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds the more recent VA examinations to be more probative than the earlier VA examination in determining whether the Veteran has a current disability.  The July 2008 examination, while diagnosing the Veteran with left ear hearing loss, provided a completely contradictory rationale, rendering the remainder of the report less probative.  Furthermore, the puretone thresholds in the July 2008 examination are outliers compared to the more recent examinations.  The August 2010 and November 2013 VA examinations, both showing no hearing loss for VA purposes, show similar puretone thresholds and are more recent representations of the Veteran's current disorder.  

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim; a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, the overwhelming weight of the evidence indicates that the Veteran does not currently have left ear hearing loss as defined by 38 C.F.R. § 3.385 (2013).  The only evidence showing left ear hearing loss is a July 2008 VA examination, which, for the reasons set forth above, has been assigned the lowest of probative value.  

The Court has held that there can be no valid claim without proof of a present disability.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board has considered the Veteran's statements that he has a left ear hearing loss that is related to service.  Indeed, the Board concedes that Veteran may have less than normal hearing in the context that some threshold levels are above 20 dB at the tested frequencies.  Hensley at 157.  However, the Board emphasizes that the weight of medical evidence of record demonstrates that the Veteran does not have left ear hearing impairment for VA purposes as defined by 38 C.F.R. § 3.385.  The Veteran's opinion that he suffers from a left ear hearing impairment that may be service-connected and compensated by VA is outweighed by this evidence.  The presence of a current disability is paramount.  As such, any claim based on a left ear hearing disorder would be denied as a matter of law and provides no basis for granting the Veteran's service connection claim.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection  left ear hearing loss and there is no doubt to be otherwise resolved. As such, the claim is denied.


ORDER

Entitlement to service connection for left ear hearing loss is denied.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


